Case 5:19-mj-00793 Document 26 Filed on 06/05/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

LAREDO DIVISION
UNITED STATES OF AMERICA §
§
V. § CASE NO. 5:19-mj-00793
5
ROCIO JASMINE FLORES §
MARIOLY YAMILET CALLES §

ORDER
Upon consideration of Government's Motion to Dismiss, it is hereby ORDERED that the
Complaint in the above-styled and numbered cause be DISMISSED without prejudice as to
Defendants, ROCIO JASMINE FLORES and MARIOLY YAMILET CALLES, in the
interest of justice.
IT IS FURTHER ORDERED that the Clerk of the United States District Court deliver a

copy of this Order to the United States Marshal for the Southern District of Texas.

DONE at Laredo, Texas, this J day of ¢ | ) Y Le , 2019.

(p.-e~ Fy Qeyr
UNITED STATES MAGISTRATE JUDGE
DIANA SONG QUIROGA

Ui, S. RAL OPCS
BYs

DAYE:__

TiRses

 
